DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 10/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hwang USPA 2013/0145779 A1.
Regarding claim 1, Hwang discloses an air dryer (Title), comprising; an inlet for receiving a flow of compressed air (paragraph 11); a prefiltration stage in communication with the inlet and having a drain valve to purge contaminants extracted by the prefiltration stage from the flow of compressed air (prefilter 160; paragraph 43: auto-drain implies a drain valve); a pair of inlet valves (figure 1: valves 262 and 264) in communication with the prefiltration stage to control the flow of compressed air from the prefiltration stage through a pair of desiccant towers (figure 1: towers 112 and 114; paragraph 38); an outlet coupled to the pair of desiccant towers (figure 1: outlet from filter 160, near 170); and a bypass coupling the inlet to the outlet so that the flow of compressed air is from the inlet to the outlet without passing through the prefiltration stage (figure 1: see bypass around 160; paragraph 43).
In the alternative, if the “auto-drain” does not imply a drain valve, it nevertheless would have been obvious to include such a drain valve, as is well-known in the art to control the discharge from such a pre-filter. MPEP 2144.03 (A-E).  
Regarding claim 2, Hwang discloses that the bypass comprises a bypass valve that is moveable between a first position where the inlet is placed in communication with the outlet and a second position where the inlet is isolated from the outlet (figure 1: see bypass valve in bypass above prefilter 160). 
Regarding claims 3-5, the air dryer of Hwang is structurally capable of having the bypass valve be biased into the first position when the air dryer is unpowered and having the pair of inlet valves are closed when the air dryer is unpowered; therefore, the limitations are met. Furthermore, a pilot capable of driving the bypass valve into the second position when the air dryer is implied.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang USPA 2013/0145779 A1.
Hwang is relied upon as above.
Regarding claims 6-10, Hwang does not disclose that the bypass valve is a three-way valve or a check valve. However, absent persuasive evidence that the particular configuration of the claimed valve arrangement is significant, it is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). It is noted that the use of pressure controlled check valves and three-way valves are generally well-known in the art for such a purpose.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776